The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-3 and 6-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo (Patent No.: US 7507616) in view of Jeong (Patent No.: US 8698215).
Re claim 2, Seo, Fig. 2 teaches a semiconductor device comprising: 
a thin film transistor comprising: 
a metal gate electrode (124) over a flexible substrate (110); 
a gate insulating layer (140) over the metal gate electrode; 
an oxide semiconductor layer (154, FIG. 10B) over the gate insulating layer; 
a first metal layer over (175p) the oxide semiconductor layer; 
a second metal layer (175q) over and in contact with the first metal layer; 
a third metal layer (173p) over the oxide semiconductor layer; and 
a fourth metal layer (173q) over and in contact with the third metal layer; 
an insulating layer (180p/180q, FIG. 9B) over the oxide semiconductor layer, the second metal layer, and the fourth metal layer, the insulating layer being in contact with a top surface of the oxide semiconductor layer; and 
a pixel electrode (190) over the insulating layer, 
wherein a first gap between the first metal layer (175p) and the third metal layer (173p) is about the same a second gap between the second metal layer (175q) and the fourth metal layer (173q), 
wherein the first gap is a distance between an upper end portion of the first metal layer (175p) and an upper end portion of the third metal layer (173p), and the second gap is a distance between a lower end portion of the second metal layer (175q) and a lower end portion of the fourth metal layer (173q), 
wherein each of the first metal layer (175p), the second metal layer (175q), the third metal layer (173p) and the fourth metal layer (173q) overlaps with the oxide semiconductor layer (154), 
wherein each of the first metal layer (175p) and the second metal layer (175q) extends beyond an edge of the oxide semiconductor layer (154).
Seo differs from the claim invention by not disclosing wherein a first gap between the first metal layer and the third metal layer is smaller than a second gap between the second metal layer and the fourth metal layer.
However, Applicant has not disclosed that the gaps between metal layers are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Moreover, Seo fails to teach wherein the oxide semiconductor layer comprises indium, gallium, and zinc; and a glass substrate.
Jeong teaches wherein the oxide semiconductor layer comprises indium, gallium, and zinc (12, FIG. 2H, col. 4, lines 4-10); and a glass substrate (“The substrate 10 may be glass or other various plastic substrates such as acryl”, col. 3, lines 58-63).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the above teaching into because Seo discloses the disadvantage of using the plastic substrate such as “the plastic substrate, which has weak heat properties, is easily expanded in conventional manufacturing process due to high temperature, thereby resulting in misalignment between thin film patterns due to the expansion”, col. 1, lines 54-57 and Jeong recognize the flexibility of choosing between the plastic and glass substrate such as: “The substrate 10 may be glass or other various plastic substrates such as acryl” as taught by Jeong, col. 3, lines 58-63.
Finally, after the combining of Seo and Jeong would teach a metal gate electrode over a glass substrate.
Re claim 3, in the combination, Seo, Fig. 2 teaches the semiconductor device according to claim 2, wherein the first metal layer (175p) is in contact with a top surface of the gate insulating layer (140).
Re claim 6, in the combination, Jeong teaches the semiconductor device according to claim 4, wherein the oxide semiconductor layer comprises indium, gallium, and zinc (12, FIG. 2H, col. 4, lines 4-10).
Re claim 7, in the combination, Seo, Fig. 2 teaches the semiconductor device according to claim 6, wherein the first metal layer (175p) is in contact with a top surface of the gate insulating layer (140).
Re claim 8, Seo, Fig. 2 teaches a semiconductor device comprising: 
a thin film transistor comprising: 
a metal gate electrode (124) over a flexible substrate (110); 
a gate insulating layer (140) over the metal gate electrode; 
an oxide semiconductor layer (154, FIG. 10B) over the gate insulating layer; 
a first metal layer (175p) over the oxide semiconductor layer; 
a second metal layer (175q) over and in contact with the first metal layer; 
a third metal layer (173p) over the oxide semiconductor layer; and 
a fourth metal layer (173q) over and in contact with the third metal layer; 
an insulating layer (180p/180q, FIG. 9B) over the oxide semiconductor layer, the second metal layer, and the fourth metal layer, the insulating layer being in contact with a top surface of the oxide semiconductor layer; and 
a pixel electrode (190) over the insulating layer, 
wherein the second metal layer (175q) and a first region of the first metal layer (the region far outermost at the edge) do not overlap with each other, 
wherein the first region of the first metal layer (175p) overlaps with the oxide semiconductor layer (154), 
wherein the second metal layer (175q) and a second region (the region right in the middle) of the first metal layer (175p) overlap with each other, 
wherein each of the first metal layer, the second metal layer, the third metal layer and the fourth metal layer overlaps with the oxide semiconductor layer, 
wherein each of the first metal layer (175p) and the second metal layer (175q) extends beyond an edge of the oxide semiconductor layer, 
wherein the pixel electrode (190) is electrically connected to the second metal layer (175q) through an opening of the insulating layer (180p/180q), 
wherein the opening of the insulating layer comprises a region (the region of opening occupied by 187) not overlapping with the oxide semiconductor layer, and 
Seo fails to teach wherein the oxide semiconductor layer comprises indium, gallium, and zinc; and a glass substrate.
Jeong teaches wherein the oxide semiconductor layer comprises indium, gallium, and zinc (12, FIG. 2H, col. 4, lines 4-10); and a glass substrate (“The substrate 10 may be glass or other various plastic substrates such as acryl”, col. 3, lines 58-63).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the above teaching into because Seo discloses the disadvantage of using the plastic substrate such as “the plastic substrate, which has weak heat properties, is easily expanded in conventional manufacturing process due to high temperature, thereby resulting in misalignment between thin film patterns due to the expansion”, col. 1, lines 54-57 and Jeong recognize the flexibility of choosing between the plastic and glass substrate such as: “The substrate 10 may be glass or other various plastic substrates such as acryl” as taught by Jeong, col. 3, lines 58-63.
Moreover, after the combining of Seo and Jeong would teach a metal gate electrode over a glass substrate.
Re claim 9, in the combination, Seo, Fig. 2 teaches the semiconductor device according to claim 8, wherein the first metal layer (175p) is in contact with a top surface of the gate insulating layer (140).
Re claim 10, Seo differs from the invention by not showing wherein the second metal layer comprises copper. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 11, in the combination, Seo, Fig. 2 teaches the semiconductor device according to claim 10, wherein the first metal layer (175p) is in contact with a top surface of the gate insulating layer (140).
Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo.
Re claim 4, Seo, Fig. 2 teaches a semiconductor device comprising: 
a thin film transistor comprising: 
a metal gate electrode (124) over a glass substrate (“The substrate 10 may be glass or other various plastic substrates such as acryl”, col. 3, lines 58-63); 
a gate insulating layer (140) over the metal gate electrode; 
an oxide semiconductor layer (154, FIG. 10B) over the gate insulating layer; 
a first metal layer (175p) over the oxide semiconductor layer; 
a second metal layer (175q) over and in contact with the first metal layer; 
a third metal layer (173p) over the oxide semiconductor layer; and 
a fourth metal layer (173q) over and in contact with the third metal layer; 
an insulating layer (180p, FIG. 9B) over the oxide semiconductor layer, the second metal layer, and the fourth metal layer, the insulating layer being in contact with a top surface of the oxide semiconductor layer (154); and 
a pixel electrode (190) over the insulating layer, 
wherein a first gap between the first metal layer (175p) and the third metal layer (175q) is about the same a second gap between the second metal layer (173p) and the fourth metal layer (173q), 
wherein the first gap is a distance between an upper end portion of the first metal layer (175p) and an upper end portion of the third metal layer (173p), and the second gap is a distance between a lower end portion of the second metal layer (175q) and a lower end portion of the fourth metal layer (173q), 
wherein each of the first metal layer (175p), the second metal layer (175q), the third metal layer (173p) and the fourth metal layer (173q) overlaps with the oxide semiconductor layer (154), 
wherein each of the first metal layer (175p) and the second metal layer (175q) extends beyond an edge of the oxide semiconductor layer, 
wherein the pixel electrode (190) is electrically connected to the second metal layer through an opening of the insulating layer, 
wherein the opening of the insulating layer (middle region of 180p) comprises a region not overlapping with the oxide semiconductor layer (154).
Seo differs from the claim invention by not disclosing wherein a first gap between the first metal layer and the third metal layer is smaller than a second gap between the second metal layer and the fourth metal layer.
However, Applicant has not disclosed that the gaps between metal layers are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Moreover, Seo differs from the invention by not showing wherein the second metal layer comprises copper. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 5, Seo, Fig. 2 teaches the semiconductor device according to claim 4, wherein the first metal layer (175p) is in contact with a top surface of the gate insulating layer (140).
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that

    PNG
    media_image1.png
    441
    869
    media_image1.png
    Greyscale

The Examiner respectfully submits that 
Seo fails to teach a glass substrate.
Jeong teaches a glass substrate (“The substrate 10 may be glass or other various plastic substrates such as acryl”, col. 3, lines 58-63).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the above teaching into because Seo discloses the disadvantage of using the plastic substrate such as “the plastic substrate, which has weak heat properties, is easily expanded in conventional manufacturing process due to high temperature, thereby resulting in misalignment between thin film patterns due to the expansion”, col. 1, lines 54-57 and Jeong recognize the flexibility of choosing between the plastic and glass substrate such as: “The substrate 10 may be glass or other various plastic substrates such as acryl” as taught by Jeong, col. 3, lines 58-63.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/
Primary Examiner, Art Unit 2894